Citation Nr: 0005183	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to the residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter arises from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Officer (RO) in Nashville, Tennessee, which determined, inter 
alia, that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for the 
residuals of a back injury.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  In May 1971, the RO denied the veteran's claim for 
service connection for a back condition, including the 
residuals of contusions of muscles in the back.  The veteran 
was informed of this decision and the reasons therefor by a 
letter dated June 3, 1971.  He did not appeal this decision.

2.  Evidence associated with the claims folder since the May 
1971 rating decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran has presented competent medical evidence of a 
nexus between his currently diagnosed osteoarthritis of the 
back and his active service.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision by the RO, which denied the 
veteran's claim for service connection of a back condition, 
including the residuals of contusion to the muscles of the 
back, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (1999).

2.  The evidence received since the RO's May 1971 rating 
decision is new and material and the veteran's claim for 
service connection for the residuals of a back injury has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The veteran's claim for service connection for the 
residuals of a back injury is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the original claim for service connection of a 
back condition was denied by the RO by a May 1971 rating 
decision.  That decision was based on a finding that the 
veteran did not exhibit a back disability that had been 
incurred in or aggravated by his active service.  The veteran 
was notified of that decision by a letter dated June 3, 1971.  
He did not seek appeal of this decision.  The veteran now 
contends that his currently diagnosed osteoarthritis of the 
spine is the result of an inservice fall or, in the 
alternative, that this inservice fall aggravated any pre-
existing back condition or predisposition to back disability.

As the May 1971 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the case of Winters v. West, 12 Vet. App. 203 (1999) (en 
banc) the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court), citing Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Under this holding, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (1999).  Second, if new 
and material evidence has been presented, immediately upon 
reopening, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Id.

Since the final decision, the evidence submitted by the 
veteran which is relevant to his claim to reopen the 
previously denied claim for service connection for the 
residuals of a back injury include medical statements dated 
in November 1980, August 1981, and December 1998.  These 
statements are proffered by private physicians:  Dr. Bruce M. 
Ehlert, Lawrence J. Fleenor, Jr., M.D., and Donald R. 
Walters, M.D., respectively.  These statements reflect that 
the veteran has been diagnosed with a back disability that 
Dr. Ehlert described as retrolistheses of the 3rd and 4th 
lumbar vertebrae, and that Drs. Fleenor and Walters describe 
as osteoarthritis.  Moreover, both Dr. Fleenor and Dr. 
Walters posit an etiological relationship between the 
veteran's back disability and his active service.  In 
pertinent part, Dr. Fleenor opined:

The [veteran's] medical records, physical 
examination and back x-rays all agree 
that he has nerve root compression 
bilaterally on L:4 and L:5.  The patient 
has a minor congenital weakness in his 
back that would predispose to injury and 
the compression fractures of L:4 and L:5 
are compatible with a history of falling 
on one's back or hips.

And Dr. Walters opined:

In my opinion, a [f]all in 1967, would 
[h]ave caused [the veteran] to [d]evelop 
osteoarthritis.

The board finds that this evidence is new, as none of these 
statements were part of the record at the time of the May 
1971 decision and are not cumulative of other evidence 
available at that time.  In addition, these findings both 
show that the veteran now exhibits a back disability, and 
that this disability is etiologically linked to his active 
service.  As such, these statements are clearly probative of 
the central issue in this case.

Accordingly, the Board finds the additional evidence 
submitted subsequent to the RO's May 1971 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for the residuals of a back 
injury.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  In addition, the Board finds that the 
veteran's claim for service connection of the residuals of a 
back injury is well grounded.  See 38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  
Specifically, Drs. Fleenor and Walters have offered opinions 
linking the veteran's back disability to his active service.  
See Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1998).

The Board notes that the veteran submitted additional 
evidence which it does not appear the RO has considered, 
i.e., Dr. Walter's December 1998 statement.  In addition, the 
veteran has not given waiver of review of this evidence by 
the agency of original jurisdiction.  However, the Board 
finds that there is no prejudice to the veteran in its review 
of Dr. Walter's statement, as the Board is granting the 
benefit sought on appeal.  See 38 C.F.R. § 20.1304(c) (1999).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for the residuals of a 
back injury is reopened.  The veteran's claim for service 
connection for the residuals of a back injury is well 
grounded.  To this extent, the appeal is granted.


REMAND

As noted, the record contains two medical statements, one 
from Dr. Fleenor dated in August 1981 and one from Dr. 
Walters dated in December 1998, suggesting a link between the 
veteran's back disability and his active service.  Dr. 
Fleenor notes that compression fractures found by X-ray at L4 
and L5 are "compatible with a history of falling on one's 
back or hips."  Dr. Walters states that "a [f]all in 1967, 
would have caused [the veteran] to [d]evelop 
osteoarthritis."

However, Dr. Fleenor's statement also raises the issue of 
inservice aggravation of a pre-existing condition, as he 
states that the veteran "has a minor congenital weakness in 
his back that would predispose to injury."  While service 
medical records show the veteran fell from a height of six 
feet in 1967, in which he injured his head and back, they 
also reveal that he reported a pre-service, June 1966, fall, 
in which he recalled hitting his head and left hip.  A June 
1966 statement, proffered by a private physician and 
contained in the service medical records, note no objective 
clinical or medical findings relative to the pre-service 
fall.

The veteran has stated that he was treated at #7 Hospital at 
Noha Wheel (spelling unverified), Okinawa, for the injuries 
he sustained in the 1967 fall.  The Board finds that the RO 
should obtain service medical and clinical medical records 
concerning treatment for the veteran's 1967 fall.  In 
addition, the claims file indicates that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  A December 1981 Decision of Appeals Council is of 
record and reflects that the veteran was found disabled 
effective in July 1980 due, at least in part, to a diagnosis 
of osteoarthritis of the back with painful limitation of 
motion.  Finally, the Board finds that a VA examination is 
required.

Therefore, in light of the following, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following actions.

1.  The RO should obtain and associate 
with the claims file all service medical 
and clinical medical records for 
treatment the veteran received while 
stationed in Okinawa in 1967.

2.  After obtaining the necessary 
authorizations, the RO should request all 
records of medical treatment pertaining 
to the veteran's back disability provided 
by Drs. Ehlert, Fleenor, and Walters.  In 
addition, all records of VA treatment 
since the date of the last request for 
such information should be associated 
with the veteran's claims file.  In 
particular, the RO should request any and 
all records of treatment for the 
veteran's back disability accorded the 
veteran at VA Medical Center (MC) 
Mountain Home, Tennessee, since the 
veteran's discharge from active service 
in 1968.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of the veteran's 
back disability.  The examiner is 
requested to express an opinion with 
respect to whether it is at least as 
likely as not that the veteran's back 
disability had its onset in active 
service.  The examiner should also be 
afforded the opportunity to review the 
claims folder.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  Thereafter, the RO should 
adjudicate the issue of service 
connection for a back disability on a de 
novo basis.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and should provide 
an opportunity to respond prior to 
referring the case to the Board for 
further action.

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



